[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                NOV 8, 2006
                             No. 05-16048                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                         Agency No. A78-616-289

MARIA CRISTINA ANGULO-GUZMAN,
JUAN GARCIA-MIRANDA,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                            (November 8, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Maria Cristina Angulo-Guzman (“Guzman”) and her husband, Juan Jose
Garcia Miranda (“Garcia”), petition for review of the denial of their application for

asylum and withholding of removal. We deny their petition.

                                I. BACKGROUND

      Guzman is descended from a family of wealthy ranchers and farmers who

live in El Guamo, Colombia. For generations, her family has been involved in the

Colombian Liberal Party. Guzman and Garcia met as college students in Bogota

where Guzman was a member of the Liberal Party and, during vacations,

participated in health and education activities around El Guamo. In 1997, the

FARC, a Colombian terrorist organization, attempted to kidnap Guzman’s father

and later sent him threatening letters. Between March 1999 and July 1999,

Guzman received several telephone calls from members of the FARC who

threatened to harm her if she did not stop her health and education activities and

leave the region. On July 4, 1999, Guzman flew to the United States to join her

then-fiancé, Garcia, who was in this country on business.

      The FARC continued its campaign against Guzman’s family in her absence.

The FARC assassinated her father’s cousin and his wife, also farmers in El Guamo,

in 2002 and 2004 respectively. The FARC forced a cousin of Guzman to flee El

Guamo. The FARC also continued to threaten Guzman’s father by sending him

letters that demanded that he meet with them and pay a “war tax.” Guzman’s



                                          2
father began managing his business affairs from residences in other parts of the

country. Guzman’s sister moved to Spain.

      In December 27, 2002, the Department of Homeland Security initiated

proceedings to deport Guzman and Garcia. Guzman filed an application for

asylum and withholding of removal. The IJ considered Guzman’s application for

asylum timely, but denied it. The IJ also found that Guzman had not proved that it

would be more likely than not that she would be persecuted upon returning to

Colombia and denied her petition for withholding. The IJ found that Guzman may

be able to relocate within Colombia because her political activities had been local.

Guzman and Garcia appealed to the BIA and moved to submit additional evidence.

The BIA dismissed the motion to allow new evidence and adopted and affirmed

the decision of the IJ.

                          II. STANDARD OF REVIEW

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242

(11th Cir. 2004). We review legal issues de novo, Mohammed v. Ashcroft, 261

F.3d 1244, 1247-48 (11th Cir. 2001), and “administrative fact findings under the

highly deferential substantial evidence test,” Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005). To reverse



                                          3
a factual finding, we must conclude that the record compels a contrary finding. Id.

at 1027.

                                  III. DISCUSSION

      Guzman and Garcia challenge the denial of their application for asylum and

withholding of removal. Because Guzman and Garcia address the denial of their

motion to submit additional evidence only in passing in the summary of their

argument, this issue is deemed abandoned. Sepulveda, 401 F.3d at 1228 n.2

(noting precedent that “passing references to issues are insufficient to raise a claim

for appeal, and such issues are deemed abandoned”). The arguments of Guzman

and Garcia fail.

      The Attorney General has discretion to grant asylum to an alien who is

unable or unwilling to return to his or her home country “because of persecution or

a well-founded fear of persecution on account of . . . political opinion . . . .” .’”

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). A refugee seeking asylum

“carries the burden of proving [her] statutory ‘refugee’ status and thereby

establishing asylum eligibility.” Sepulveda, 401 F.3d at 1230 (citing Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)). “To establish asylum eligibility

based on political opinion, the alien must, with credible evidence, establish (1) past

persecution on account of her political opinion or any other protected ground, or

(2) a ‘well-founded fear’ that her political opinion or any other protected ground
                                            4
will cause future persecution.” Id. at 1230-31. We have held that “‘persecution’ is

an ‘extreme concept,’ requiring ‘more than a few isolated incidents of verbal

harassment or intimidation,’ and that ‘[m]ere harassment does not amount to

persecution.’” Sepulveda, 401 F.3d at 1231 (citation omitted) (brackets in

original). “Not all exceptional treatment is persecution.” Gonzalez v. Reno, 212

F.3d 1338, 1355 (11th Cir. 2000). Guzman “must establish that the guerillas

persecuted her or will seek to persecute her in the future because of her actual or

imputed political opinion.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th

Cir. 2004) (internal citation omitted) (emphasis in original).

      The record does not compel reversal of the conclusions that Guzman failed

to establish either past persecution or a well-founded fear of future persecution.

Even if the kidnaping attempt and assassinations of Guzman’s relatives were

sufficient to establish that Guzman had a well-founded fear of being in danger if

returned to Colombia, the record does not compel the conclusion that this fear was

on account of Guzman’s political opinion. Guzman did not establish that the

attacks on her family members were on account of either her political opinion or

the political opinion of her family, which the FARC is aware that she shares.

      Because substantial evidence supports the denial of their application for

asylum, Guzman and Garcia are not entitled to withholding of removal. “To

qualify for withholding of removal, an alien must have established that it is more
                                           5
likely than not that her life or freedom would be threatened on account of a

statutorily protected factor if returned to Colombia.” Sepulveda, 401 F.3d at 1243

(citing INA § 241(b)(3), 8 U.S.C. § 1231(b)(3)). “Where an applicant is unable to

meet the ‘well-founded fear’ standard for asylum, [s]he is generally precluded from

qualifying for either asylum or withholding of [removal].” Id. (brackets in

original) (quoting Al Najjar, 257 F.3d at 1292-93).

                               IV. CONCLUSION

      Guzman’s and Garcia’s petitions are DENIED.




                                          6